Citation Nr: 1724892	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  07-31 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arterial hypertension, claimed as secondary to the service-connected type II diabetes mellitus.

2.  Entitlement to a total rating based on individual unemployability due to the service-connected disabilities (TDIU) for the period from May 1, 2007, to January 7, 2014.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the United States Department of Veterans Affairs (VA) Regional Offices (ROs) in San Juan, Puerto Rico, and Phoenix, Arizona.  The RO in San Juan has jurisdiction of the case.

In September 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU for the period from May 1, 2007, to January 7, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's hypertension is aggravated beyond its natural progression by the service-connected type II diabetes mellitus.  


CONCLUSION OF LAW

The Veteran's hypertension is aggravated by his service-connected type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for arterial hypertension, claimed as secondary to his already service-connected type II diabetes mellitus.  In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

As noted above, the first element of secondary service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in May 2008, the Veteran was diagnosed with arterial hypertension.  Thus, the Veteran has satisfied the first element of secondary service connection.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for type II diabetes mellitus.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  

Specifically, on VA examination in May 2008, the VA examiner diagnosed the Veteran with arterial hypertension.  He opined that the Veteran's arterial hypertension was less likely as not caused by or the result of his type II diabetes mellitus.  

In October 2008, the Veteran underwent a VA hypertension examination.  The Veteran reported that his arterial hypertension was controlled with medical treatment.  The VA examiner reported that the Veteran's hypertension had its onset prior to the examination.  He opined that the Veteran's hypertension was less likely as not caused by or a result of his type II diabetes mellitus.

In December 2008, Dr N. O., a private physician, wrote that the Veteran's hypertension was secondary to his diabetic disease.

In January 2009, the Veteran underwent a VA diabetes mellitus examination.  The VA examiner acknowledged the Veteran's diagnosis of hypertension, but found that hypertension was not a complication of the diabetes.  He elaborated that the Veteran's hypertension predated the diagnosis of diabetes by two years.  Therefore, diabetes was not the cause of the Veteran's hypertension.  The VA examiner also found that the Veteran's hypertension was not aggravated by his type II diabetes mellitus.  He explained that diabetic renal disease may cause aggravation of hypertension, but there was no evidence of diabetic renal disease.  Therefore, diabetes did not aggravate the Veteran's hypertension. 

In June 2016, the Veteran underwent his most recent VA examination to determine the etiology of his hypertension.  The VA examiner opined that it was less likely than not that the Veteran's hypertension was caused by diabetes as the onset of hypertension predated diabetes.  The VA examiner opined it was at least as likely as not that the Veteran's hypertension was aggravated by his diabetes.  She elaborated that it was well known in the medical literature that diabetic renal disease may cause aggravation of hypertension. 

Based on the forgoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hypertension is aggravated beyond its natural progression by the service-connected type II diabetes mellitus.  Notably, the Veteran's private physician and the June 2016 VA examiner found an etiological relationship between the Veteran's hypertension and his service-connected type II diabetes mellitus.  Accordingly, in giving the Veteran the benefit of the doubt, service connection for hypertension is granted.


ORDER

Entitlement to service connection for arterial hypertension, claimed as secondary to the service-connected type II diabetes mellitus, is granted.



REMAND

In this decision, the Board granted service connection for hypertension.  The AOJ has not been afforded the opportunity to assign a disability rating for this now service-connected disability.  Effective January 8, 2014, the Veteran is in receipt of a 100 percent schedular disability rating.  Prior to January 8, 2014, the Veteran does not currently meet the requirements for a schedular TDIU.  Therefore, the Board finds that the adjudication of the newly granted service connection claim must be completed prior to the adjudication of the Veteran's TDIU claim.  This is because adjudication of the service connection claim will affect adjudication of the TDIU claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate and assign a disability rating for the service connection grant, as described in this Board decision.

2.  Then, readjudicate the TDIU issue.  If the benefit sought remains denied, issue to the Veteran a Supplemental Statement of the Case, and afford him the appropriate period of time within which to respond thereto.  The case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


